Citation Nr: 1546992	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative arthritis of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.  

This matter comes before the Board of Veterans' appeals (Board) on appeal from a rating decision entered in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

By its decision entered in December 2013, the Board denied entitlement to service connection for degenerative arthritis of the thoracolumbar spine.  An appeal followed to the U.S. Court of Appeals for Veterans Claims, hereinafter Court, and by its memorandum decision of June 2015, the Court vacated the Board's denial and remanded the matter to the Board for further actions, including the retrieval of private medical records and provision of a VA medical examination with solicitation of a medical opinion as to the nexus of the claimed disorder to military service.  The Court specifically found that the Board had failed to comply with its duty to assist in not obtaining all private medical records, including those compiled from 1984 to 1990 from Dr. Bhagat and in relying upon an inadequate medical opinion as to the nexus of the claimed arthritis of the thoracolumbar spine to military service of the Veteran.  In pertinent part, the Court found that the Board had erred in relying on an inadequate medical examination and opinion, the latter of which was based on the VA examiner's erroneous reliance on the lack of medical treatment records as a basis to find that the Veteran's claimed arthritis was unrelated to service.  The Court found as well that such opinion was offered without any apparent consideration of the Veteran's testimony and statements as to continuity and medical treatment, which the Board later found to be both competent and credible.  Following the Court's action, the case has since been returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By its memorandum decision of June 2015, the Court determined that the Board must undertake further efforts to obtain all pertinent medical records referenced by the Veteran.  In addition, the Board has also been directed by the Court to afford the Veteran a VA examination and to obtain a medical opinion which considers all evidence of record, including the Veteran's statements and testimony regarding his account of inservice symptoms and manifestations both inservice and postservice, as well as medical treatment therefor.  In order to comply with the Court's directives, remand of this matter is required.  

It, too, is noted by the Board that service treatment records of the Veteran are largely unavailable for review through no fault on his part.  One or more formal determinations as to their unavailability have been entered by the AOJ following multiple failed attempts to obtain the records in question.  In light of this, the Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-8 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed").  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify in writing any potential source of treatment records not already on file with respect to medical care sought and/or received at any point during postservice years for his claimed arthritis of the thoracolumbar spine, to include those compiled by Dr. Bhagat from 1984 to 1990.  The Veteran is also asked to execute a written authorization to permit the AOJ to contact those listed medical providers and to obtain his medical records on his behalf.  

The foregoing should be followed by actions of the AOJ to obtain all medical records not already on file from each of the listed medical providers, including but not limited to Dr. Bhagat for the period from 1984 to 1990, for inclusion in the Veteran's electronic claims folder.  

2.  Obtain all pertinent VA treatment records not already on file for inclusion in the electronic claims folder.  

3.  Thereafter, afford the Veteran a VA medical examination and obtain a medical opinion as to the likelihood that his claimed arthritis of the thoracolumbar spine is related to his period of military service or any event thereof.  The Veteran's VA claims folder should be made available to the VA examiner for use in the study of this case.  That examination should include a detailed review of the Veteran's medical history, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing.  All pertinent diagnoses should be fully set forth.  

In addition, request that the VA examiner provide a medical opinion with full supporting rationale as to the each of the following:

a)  Is it at least as likely as not (50 percent or greater probability) that arthritis of the Veteran's thoracolumbar spine originated in service or is otherwise attributable to service or any event therein, including claimed inservice trauma(s)?  

b)  Is it at least as likely as not (50 percent or greater probability) that arthritis of the thoracolumbar spine had its onset during the one-year period immediately following the Veteran's discharge from service in December 1954, and, if so, how and to what degree was any such arthritis manifested? 

The VA examiner is specifically directed to consider fully the Veteran's statements and testimony as to inservice and postservice complaints and observations relating to his arthritis, as well as his self-reported chronology of postservice medical treatment, in responding to the foregoing questions.  

4.  Lastly, readjudicate the issue on appeal and if the benefit sought is not granted, then provide the Veteran with a supplemental statement of the case and afford him a reasonable period for a respond, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




